Plaintiffs petition for reconsideration is allowed 28 August 1984. That portion of the Court’s order of 6 July 1984, 311 N.C. 403, which regards plaintiffs petition for discretionary review is hereby amended as follows:
Allowed with review limited to the question of whether the doctrine of necessities should be applied to this case if the plaintiff (1) can or (2) cannot establish that the wife was the supporting spouse at the time the medical services were furnished. Briefs and argument will be limited accordingly.